Title: From George Washington to Philip Marsteller, 15 December 1786
From: Washington, George
To: Marsteller, Philip



Sir,
M[oun]t Vernon 15th Decr 1786

To the severity of the weather, wch has in a manner shut every thing up, and put a stop to all intercourse; & to some other circumstances unnecessary to mention, is to be ascribed my silence ’till now: and even now, when I recollect how fully I have already explained my ideas to you on what is intended to be the subject of this letter, I find that I have hardly anything to trouble you with by way of illucidation.
I will just observe, however, that having been well informed that seasons & circumstances have occurred, and probably will arive again, when goods by vendue have sold considerably below the Sterlg cost of them: nay, that they have even been bought for the nominal sum currency, which they cost sterling in the countries from whence they were imported; and having found from experience, that I derive little or no advantage from the ready money payments I make for such articles as are requisite for the use of my Estate, (when I go to the Stores in Alexandria) I had determined to make the proposition to you which was pretty fully explained in the conversation I had with you at our last interview, as has been already mentioned, & which in a word is as follows:
To allow you a Commission of 2½ ⅌ Ct (which you yourself declared was sufficient) upon all purchases you shall make for me at Vendue, of articles which may from time to time be enumerated to you. It is your interest I know to sell high; it is mine to buy low: but there is nothing incompatible that I can conceive, in your agency in both these cases; for when the former is the case, I mean not to become a purchaser—when the latter happens, which no skill or exertion of your’s can at all times prevent, is the moment of which I mean, thro’ your attention to the business, to avail myself for supplies. To your knowledge of the good[s] which are intended for sale; the circumstances of the

sale, & to your honor, of which I entertain a very favourable opinion from the good report made of it by others, I entirely confide for the management. The payments shall always keep pace with the purchases; you have nothing more to do therefore than to give intimation of the latter by a line lodged at the post office, to receive the former: & were you now & then to add a concise list of the principal articles which are for sale, it would be obliging.
To particularize all the articles which are necessary for the use of a large family, would be as tedious as unnecessary. Every Merchant who retails, & every man who provides for one, can be at no loss for them. The heavy articles, & such as at present occur to me are enumerated in the enclosed list: in which you will perceive no mention is made of coarse Woolens; because of these I manufacture a sufficiency to clothe my out-door Negroes—nor have I said anything of Wines, because I import my own; but of the latter, if good Claret should at any time go cheap, I would take two or three Boxes. I have been obliged to buy about 200 ells of Ticklenburg for present use; perhaps the 2 or 300 more enumerated in the inclosed, may suffice—possibly more may be wanted. The Blankets will not be wanted before next autumn. Of sugars, my demand (as a private family) is great and constant; but of Coffee & Molasses, I have on hand a large stock.
It is scarcely necessary to impress on you the idea that it is the prospect of very cheap buying which has induced me to adopt this mode of obtaining my supplies; and that unless this end is accomplished, my purposes will not be answered, nor my inclination gratified by it; but to prevent mistakes I explicitly declare it. Few of the enumerated articles am I in present want of—those for which I shall soonest have a call, are marked thus (✻) in the margin; many of the others I may dispense with a year, or two years. They stand in the List as a memento only, in case very favorable moments present, for the purchase of them.
I am told it some times happens that Goods which come under the imputation of being damaged, tho’ in fact they have received little or no real injury, are frequently sold uncommonly low indeed—particularly Bale blanketing, & other Bale goods. To embrace such opportunities is recommended, but in this, judgment and a close inspection are necessary; for it is not the lowest priced goods that are always the cheapest—the quality is,

or ought to be as much an object with the purchaser, as the price.
I pray you to accept my thanks for the trouble you had with the German redemptioners which were purchased for me: the expense my Nephew, the bearer of this, will pay. I am Sir &c.

G: Washington

